Citation Nr: 1603327	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinea.

2. Entitlement to service connection for bilateral hand degenerative arthritis.

3. Entitlement to service connection for bilateral shoulder bursitis.

4. Entitlement to service connection for bilateral elbow bursitis.

5. Entitlement to service connection for bilateral wrist degenerative arthritis.

6. Entitlement to service connection for right hip osteoarthritis.

7. Entitlement to an initial compensable rating for lumbar spondylosis, degenerative joint disease and degenerative disc disease.

8. Entitlement to an evaluation in excess of 10 percent for seborrhea of scalp.

9. Entitlement to an evaluation in excess of 50 percent for osteoarthritis, right knee.

10. Entitlement to an initial evaluation in excess of 30 percent for depressive disorder.

11. Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2012, and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The claim for TDIU is inferred with the claims for increased ratings and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was scheduled for a Board video hearing on October 26, 2015.  That hearing was postponed for fulfillment of a Freedom of Information Act request.  The Veteran is still entitled to a hearing, and the RO should schedule him for one.

During the pendency of the appeal for increased ratings, the Veteran appealed the denial of service connection for tinea, bilateral hand arthritis, bilateral shoulder bursitis, bilateral elbow bursitis, bilateral wrist arthritis, right hip osteoarthritis, and a rating in excess of 30 percent for depression October 2014.  The AOJ has not issued a statement of the case (SOC) on those issues.  As such, the Board has no discretion, and the issues must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing with a Board member for the claims of increased rating for the back, right knee, scalp, and TDIU.

2. Readjudicate the appeal on the issues of service connection for tinea, bilateral hand arthritis, bilateral shoulder bursitis, bilateral elbow bursitis, bilateral wrist arthritis, right hip osteoarthritis, and a rating in excess of 30 percent for depression and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals





